919 So. 2d 688 (2006)
STATE of Florida, Appellant,
v.
Kevin KESSLER, Appellee.
No. 4D04-3923.
District Court of Appeal of Florida, Fourth District.
February 1, 2006.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Roberts v. State, 874 So. 2d 1225 (Fla. 4th DCA 2004).
POLEN, SHAHOOD and TAYLOR, JJ., concur.